Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1, 3, 5-13 and 15-24 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:


The prior art of record fails to teach or fairly suggest that a computer-implemented method for performing an aerial image simulation of a photolithographic mask, the method comprising the following steps: a. changing at least one parameter of the aerial image simulation, wherein the at least one parameter comprises at least one of: a first arrangement of pixels, a mask pattern, an illumination setting, a numerical aperture, a mask type, or a feature type of the photolithographic mask; b. modifying, in a simulation process using one or more computers, an optical radiation distribution at a patterned surface of the photolithographic mask, depending on at least one first arrangement of pixels to be generated in the photolithographic mask; and c. performing, using the one or more computers, the aerial image simulation of the photolithographic mask as part of a calibration process of a photomask defect correction process by using the generated modified optical radiation distribution to qualify an effect of the at least one first arrangement of pixels on an illumination of a wafer by using the photolithographic 

Prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claims 1 and 23 are allowed. 

The dependent claims 3, 5-13, 15-22 and 24 are being definite, further limiting, and fully enabled by the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1, 3, 5-13 and 15-24 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is (571)272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BINH C TAT/Primary Examiner, Art Unit 2851